ICJ_175_1955AmityTreaty_IRN_USA_2022-01-21_ORD_01_NA_00_EN.txt.                                                21 JANUARY 2022

                                                   ORDER




    ALLEGED VIOLATIONS OF THE 1955 TREATY OF AMITY,
      ECONOMIC RELATIONS, AND CONSULAR RIGHTS

  (ISLAMIC REPUBLIC OF IRAN v. UNITED STATES OF AMERICA)



                        ___________




VIOLATIONS ALLÉGUÉES DU TRAITÉ D’AMITIÉ, DE COMMERCE ET
             DE DROITS CONSULAIRES DE 1955

 (RÉPUBLIQUE ISLAMIQUE D’IRAN c. ÉTATS-UNIS D’AMÉRIQUE)




                                               21 JANVIER 2022

                                                ORDONNANCE

                                 INTERNATIONAL COURT OF JUSTICE



                                                   YEAR 2022
   2022
21 January
General List
  No. 175
                                                 21 January 2022



               ALLEGED VIOLATIONS OF THE 1955 TREATY OF AMITY, ECONOMIC
                           RELATIONS, AND CONSULAR RIGHTS

                 (ISLAMIC REPUBLIC OF IRAN v. UNITED STATES OF AMERICA)



                                                    ORDER



     Present:    Vice-President GEVORGIAN, Acting President; Judges TOMKA, ABRAHAM, BENNOUNA,
                 YUSUF, XUE, SEBUTINDE, BHANDARI, ROBINSON, SALAM, IWASAWA, NOLTE,
                 CHARLESWORTH; Registrar GAUTIER.


           The International Court of Justice,

           Composed as above,

           After deliberation,

           Having regard to Article 48 of the Statute of the Court and to Articles 31, 44, 45, paragraph 2,
     and 48 of the Rules of Court,

            Having regard to the Application filed in the Registry of the Court on 16 July 2018, whereby
     the Islamic Republic of Iran instituted proceedings against the United States of America concerning
     alleged violations of the Treaty of Amity, Economic Relations, and Consular Rights, which was
     signed by the two States in Tehran on 15 August 1955 and entered into force on 16 June 1957
     (hereinafter the “Treaty of Amity”),

           Having regard to the Request for the indication of provisional measures submitted by the
     Islamic Republic of Iran on 16 July 2018 and to the Order by which the Court indicated certain
     provisional measures on 3 October 2018,

                                                 -2-

     Having regard to the Order dated 10 October 2018, whereby the Court fixed 10 April 2019
and 10 October 2019 as the respective time-limits for the filing of a Memorial by the Islamic
Republic of Iran and a Counter-Memorial by the United States of America,

        Having regard to the Order dated 8 April 2019, whereby the President of the Court extended,
at the request of the Applicant, to 24 May 2019 and 10 January 2020 the respective time-limits for
the filing of a Memorial by the Islamic Republic of Iran and a Counter-Memorial by the United States
of America,

      Having regard to the Memorial of the Islamic Republic of Iran filed within the time-limit thus
extended,

     Having regard to the preliminary objections raised by the United States of America on
23 August 2019, which had the effect, under Article 79, paragraph 5, of the Rules of Court of
14 April 1978 as amended on 1 February 2001, of suspending the proceedings on the merits,

       Having regard to the Judgment of 3 February 2021, whereby the Court declared that it had
jurisdiction, on the basis of Article XXI, paragraph 2, of the Treaty of Amity, to entertain the
Application filed by the Islamic Republic of Iran on 16 July 2018, and that the said Application was
admissible,

      Having regard to the Order dated 3 February 2021, whereby the Court fixed 20 September
2021 as the time-limit for the filing of the Counter-Memorial of the United States of America,

      Having regard to the Order dated 21 July 2021, whereby the Court, at the request of the
Respondent, extended to 22 November 2021 the time-limit for the filing of the Counter-Memorial of
the United States of America,

       Having regard to the Counter-Memorial of the United States of America filed within the
time-limit thus extended;

       Whereas, at a meeting held by the Vice-President of the Court with the representatives of the
Parties by video link on 11 January 2022, pursuant to Article 31 of the Rules of Court, the Agent of
the Islamic Republic of Iran indicated that a Reply was necessary in order to respond to arguments
made by the United States of America in its Counter-Memorial; whereas the Agent noted that, while
his Government wished the case to proceed expeditiously in view of the urgency of the
subject-matter, it nonetheless required a period of ten months for the preparation of its Reply; and
whereas the Co-Agent of the United States of America indicated that his Government did not object
to a second round of written pleadings; whereas, with regard to the question of time-limits, the
Co-Agent noted that his Government would need sufficient time to respond to any new arguments
developed in the Reply; and whereas the Co-Agent accordingly requested an equal period of time,
namely ten months, for the preparation by the United States of America of its Rejoinder;

      Taking into account the agreement of the Parties,

      Authorizes the submission of a Reply by the Islamic Republic of Iran and a Rejoinder by the
United States of America;

      Fixes the following time-limits for the filing of the written pleadings:

      21 November 2022 for the Reply of the Islamic Republic of Iran;

      21 September 2023 for the Rejoinder of the United States of America; and

      Reserves the subsequent procedure for further decision.

                                                -3-

      Done in English and in French, the English text being authoritative, at the Peace Palace,
The Hague, this twenty-first day of January, two thousand and twenty-two, in three copies, one of
which will be placed in the archives of the Court and the others transmitted to the Government of the
Islamic Republic of Iran and the Government of the United States of America, respectively.




                                                            (Signed)   Kirill GEVORGIAN,
                                                                        Vice-President.




                                                            (Signed)    Philippe GAUTIER,
                                                                             Registrar.




                                           ___________

